Citation Nr: 1042248	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1967 to November 
1971; he also had service in the Army National Guard.  

In July 2008, the Board of Veterans' Appeals (Board) denied 
service connection for tinnitus.  The Veteran appealed this 
denial to the Court of Appeals for Veterans Claims (Court).  The 
July 2008 Board denial was vacated and remanded by Court Order 
based on a Joint Motion For Vacatur And Remand (Joint Motion).  
The issue of service connection for tinnitus was then remanded by 
the Board in October 2009 to the Department of Veterans Affairs 
(VA) Regional Office in Buffalo, New York (RO) to obtain a nexus 
opinion on whether the Veteran has tinnitus due to service.  

As VA examinations and nexus opinions were obtained and added to 
the claims files in 2010, there has been substantial compliance 
with the July 2008 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998) (Holding that a remand by the Court or the Board 
confers on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders); see Dyment v. West, 
13 Vet. App. 141 (1999) (Holding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there was 
substantial compliance with remand directives). 

The Veteran's original claim for bilateral hearing loss was 
denied by rating decision in June 2006.  The Veteran was notified 
of the denial later in June 2006 and he did not timely appeal.  
The Veteran subsequently attempted to reopen his claim for 
bilateral hearing loss in June 2009, which was denied by the RO 
in February 2010.  He timely appealed.  

The April 2010 Statement of the Case determined that new and 
material evidence had been received to reopen a claim for service 
connection for bilateral hearing loss and denied the claim on a 
de novo basis.  However, even if the RO determined that new and 
material evidence was presented to reopen the claim for bilateral 
hearing loss, such is not binding on the Board, and the Board 
must first decide whether evidence has been received that is both 
new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence has 
not been submitted).  


FINDINGS OF FACT

1.  The original claim of service connection for bilateral 
hearing loss was denied by the RO in an unappealed rating 
decision in June 2006.   

2.  The evidence received subsequent to the June 2006 denial does 
not relate to the unsubstantiated fact indicating that bilateral 
hearing loss was caused or aggravated by service and does not, by 
itself or in connection with the evidence previously assembled, 
raise a reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  

3.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for tinnitus and 
vertigo, and he has otherwise been assisted in the development of 
his claims.

4.  The Veteran's statements that he has incurred tinnitus while 
on active military duty and continuing thereafter are not 
credible.

5.  The January and April 2010 conclusions by VA examiners, based 
on physical examination and a review of the claims files, that 
the Veteran's tinnitus and vertigo are not causally related to 
service are competent, credible, and highly probative evidence.

6.  The Veteran's statement that  does not have tinnitus that is 
due to an event or incident of his active service.

7.  The Veteran does not have vertigo that is due to an event or 
incident of his active service.

CONCLUSIONS OF LAW

1.  The June 2006 RO decision that denied service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has not been received to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2010).  

3.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

4.  The criteria for service connection for vertigo are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in January 2006, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection.  

Adequate notice involving new and material evidence was not sent 
in this case until later in the claims process.  However, VA may 
proceed with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran 
in August 2009 that informed him of the requirements needed to 
reopen a claim based on new and material evidence.  A statement 
of the case was issued in April 2010.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the January 2006 
letter.  

The Veteran was informed in a March 2006 letter about disability 
ratings and effective dates if one of his service connection 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
notify a veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify a veteran of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  The 
Court also held that VA's obligation to provide a veteran with 
notice of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that was 
of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the 
Veteran in August 2009 comply with the holding in Kent.  In 
essence, this letter informed the Veteran that the claim was 
originally denied because bilateral hearing loss was not shown to 
have been incurred in or caused by service and that he must 
submit evidence showing that the disability is related to 
service.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to 
provide a medical examination in a new and material evidence case 
unless it is first determined that the claim is reopened.  VA 
opinions related to tinnitus and vertigo were obtained in January 
and April 2010.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

New And Material Evidence

The Veteran seeks to reopen a claim of service connection for 
bilateral hearing loss, which he contends he incurred in or as a 
result of military service.  However, the Veteran has not 
submitted new and material evidence to reopen the previously 
denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7104.  A final decision cannot be reopened unless 
new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has hearing loss that 
began in service.  

The issue of service connection for bilateral hearing loss was 
originally denied by an unappealed rating decision in June 2006 
because it was not shown to have been incurred in or caused by 
service.  The Veteran attempted to reopen his claim of service 
connection for bilateral hearing loss in July 2009.  The claim 
was denied in a February 2010 rating decision, and the Veteran 
timely appealed.

The evidence on file at the time of the June 2006 RO decision 
consisted of the Veteran's service treatment records, VA and 
private treatment records dated from April 1988 to May 2006, 
and an October 2004 Social Security Administration (SSA) 
determination.  

Evidence received since June 2006 consists of private 
treatment records starting in October 2006, VA treatment 
records beginning in April 2006, VA examination reports dated 
in 2009 and 2010, and written statements by and on behalf of 
the Veteran.  

The claim was denied in June 2006 because although the Veteran 
had been then-recently diagnosed with mild to moderate 
sensorineural hearing loss, there was no evidence of a nexus 
between the disorder and military service.  

The Veteran's service treatment records did not then, nor now 
reveal any specific complaints or findings of hearing loss, 
including on separation audiological evaluation in September 
1971.  In particular, the Veteran then specifically denied 
then having, or ever having had "ear trouble," and he 
reported his then-present health as "excellent."  When 
queried as part of a pre-separation physical examination as to 
whether he had "any illness or injury other than those 
noted," the Veteran responded in the negative, and the 
military medical examiner specifically noted that the Veteran 
then denied "all other signific ant (sic) medical and 
surgical history."  Upon physical examination, the Veteran's 
hearing was normal.  

It was noted on neurological evaluation in December 1969 that, 
due to an episode of dizziness, the Veteran had acute 
vestibular neuronitis and that he might have very mild high 
tone hearing loss in the right ear.  He was hospitalized from 
August to November, 1970 after a head-on automobile accident 
in August 1970 in which he incurred a fracture of the left 
femur, multiple lacerations and abrasions, and a mild 
concussion with loss of consciousness for a short time.

VA examinations in April 1988, July 1990, and July 1991 
involve only the Veteran's musculoskeletal system.  

The Veteran was awarded SSA disability benefits based on back 
disability.

According to a November 2005 private audiological evaluation, 
the Veteran had a history of noise exposure and tinnitus.  The 
impression was of bilateral mild to severe sensorineural 
hearing loss.  Bilateral sensorineural hearing loss was also 
noted in VA treatment records dated in March 2006.

The Board has reviewed the evidence received into the record 
since the June 2006 RO denial and finds that new and material 
evidence has not been submitted sufficient to reopen the claim 
for service connection for bilateral hearing loss.

The evidence added to the claims files after June 2006 
includes a December 2009 VA audiological evaluation report in 
which it is noted that pure tone results were not considered 
reliable.  The examiner specifically noted that the Veteran's 
responses were "inconsistent and not commensurate."  

The examiner also noted that the Veteran had occupational 
noise exposure as a police officer and member of a pistol team 
of 10 years, with consistent hearing protection.  The Board 
here notes that the Veteran served on active military duty for 
four years.  However, the examiner also observed that the 
Veteran had recreational noise exposure consisting of 
"seasonal shotgun hunting for 50 years without hearing 
protection." 

The Veteran underwent reexamination by VA in January 2010 VA, 
which included review of the claims files.  The assessment was 
bilateral high frequency sensorineural hearing loss on prior 
audiograms, nonorganic hearing pathology on this examination.  
Although the examiner noted that the Veteran did not complain 
of hearing loss in service, he specifically found that the 
Veteran's hearing loss was "most consistent with presbycusis 
and currently nonorganic hearing loss."  Presbycusis is a 
"lessening of hearing acuteness resulting from degenerative 
changes in the ear that occur especially in old age [] and 
diabetes." Godfrey v. Brown, 8 Vet. App. 113 (1995).

The Veteran underwent a further VA examination, by the same 
examiner, in April 2010, which also included review of the 
claims files.  The examiner observed that the Veteran advised 
him that his history was unchanged from the information of 
which he advised the examiner in January 2010.  The examiner 
again opined that it was not at least as likely as not that 
the Veteran's current hearing loss was related to service 
because his hearing was within normal limits at service 
separation; he reported that his hearing problems began 8-9 
years prior to the examination (30 years after service 
separation); testing was not consistent with prior noise 
exposure without what the examiner termed a "classic" testing 
indicator; and that the Veteran's current and past valid 
audiograms were most consistent with presbycusis.  

It was known in June 2006 that the Veteran then had hearing loss.  
Although the evidence added to the claims files since June 2006 
is plainly "new" because it was not previously of record, it 
clearly does not contain any evidence which relates to 
"unestablished facts necessary to substantiate the claim."  

Indeed, and notwithstanding that the Veteran had not submitted 
new and material sufficient to warrant reopening of the claim, 
the RO afforded him multiple VA medical examinations, which all 
demonstrate that his hearing loss is not related to military 
service.  See 38 U.S.C.A. § 5103A. Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); VA's duty to assist 
the Veteran in the development of his claim is not triggered 
unless and until a claim is reopened).

Thus, the additional evidence received since the June 2006 RO 
decision does not relates to the unestablished facts necessary to 
substantiate the claim by showing a link between a current 
disability and service, nor does it raise a reasonable 
possibility of substantiating the claim.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the claimant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service 
connection for bilateral hearing loss is not reopened.


Service Connection

The Veteran seeks service connection for tinnitus and vertigo as 
the result of head trauma and ear infections in service.  The 
Board presently denies the claims.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran's service treatment records show that the Veteran 
complained of dizziness with a spinning sensation but no loss of 
consciousness on November 12, 1969; impressions on November 13, 
1969 included vertigo, probable hysterical, consider epilepsy, 
head injury, and labyrinthitis.  

It was noted on November 14, 1969 that the Veteran had 
experienced severe objective rotational vertigo lasting 1.5 to 2 
hours on November 12th and that ear, nose, and throat (ENT) and 
neurologic examinations were within normal limits.  In 
conjunction with this episode, a service department medical 
examiner noted that the Veteran had undergone psychiatric 
examination which found him to have "personnel conflicts of at 
least one month duration, silent hostility, resistance and 
inability to give insight into personality make ups."  

Critically, it was noted on neurological evaluation in December 
1969 that no physical basis for the episode of vertigo could be 
found.  The impressions were of an acute episode of vestibular 
neuronitis with nothing to suggest acoustic neuroma or other 
neurologic illness and possible mild high tone hearing loss in 
the right ear.  He was then sent for ENT consultation.  

 According to the ENT evaluation in December 1969, there were no 
symptoms referable to the ears or central nervous system.  It was 
concluded that the Veteran had had an acute episode of probable 
vestibular neuronitis.  He was involved in a head-on automobile 
accident in August 1970 in which he incurred a fracture of the 
left femur, multiple lacerations and abrasions, and a mild 
concussion with a short loss of consciousness.  However, there 
were no complaints of ear trouble or vertigo on his September 
1971 separation medical history report, and his ears were normal 
on examination in September 1971.

As a general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness; it is akin to a statement of diagnosis 
or treatment and is therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness. Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

The initial post-service notation of tinnitus or vertigo was not 
until the November 2005 private audiological report, which is 34 
years after discharge, in which it was noted that the Veteran 
complained of a history of chronic tinnitus.  Such a passage of 
time is evidence that must be considered as not supportive of the 
claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy 
period without complaint or treatment is evidence that there has 
not been a continuity of symptomatology, and weighs heavily 
against the claim).  Subsequent VA and private treatment reports 
note complaints of tinnitus.  The Veteran complained of vertigo 
in a VA report dated in July 2009.

The Board notes in this regard that although the Veteran has 
advised VA that he had tinnitus that began in service and 
progressed thereafter, there are no in-service complaints of 
tinnitus in the Veteran's service medical records.  Indeed, in an 
April 2008 submission prepared by his then representative, the 
Veteran concedes that he does not recall experiencing any 
symptoms of tinnitus while he was on active duty, and that "this 
condition was not diagnosed while in service, because the 
[V]eteran did not exhibit the signs while in service."  

It was noted on VA audiological evaluation in December 2009 that 
the Veteran complained of tinnitus since 1971 (which as noted 
above is not supportive of the record), but did not have any 
current complaints of vertigo.  The examiner said that his 
responses to questions regarding his symptoms of vertigo were 
inconsistent.  The Veteran said that he had had an episode of 
vertigo, without associated tinnitus or hearing loss, in service 
and the onset of more recent symptoms was reported to be at the 
time that he incurred four herniated discs approximately 4 or 5 
years earlier.  No nexus opinion was provided.

VA ear evaluations, including review of the claims files, were 
conducted in January and April 2010.  See Shipwash v. Brown, 8 
Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the Veteran's claims folder); but see  D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008) (Holding that it is not necessary for a 
VA medical examiner to specify review of the claims folder where 
it is clear from the report that the examiner has done so and is 
familiar with the claimant's extensive medical history). 

The Veteran complained on VA evaluation in January 2010 of 
bilateral tinnitus and episodic vertigo since service.  As noted, 
although the Veteran reported such continuity, his account is 
incredible given his earlier denial of such early symptoms.  Also 
of significance, he reported seasonal shotgun hunting for 50 
years without hearing protection.  It was noted that there was no 
significant history of ear infections.  Physical examination of 
the ears did not reveal any abnormality.  The assessments 
included bilateral tinnitus by history and episodic vertigo.  

The examiner concluded that it was less likely than not that the 
Veteran's tinnitus resulted from military noise exposure as there 
were no complaints or treatment for tinnitus in service.  The 
examiner also concluded that it was less likely than not that the 
Veteran's vertigo resulted from events during service because 
vestibular testing had not showed any evidence of central or 
peripheral vestibular pathology, because the Veteran's reported 
vertiginous symptoms were not consistent with Meniere's disease, 
because he lived a vigorous and physically active life for many 
years after service discharge, and because he did not develop 
symptoms of any type of vertigo until 5-6 years prior to this 
examination.  

The same evaluator who provided the January 2010 opinion noted in 
April 2010 that it was less likely than not that the Veteran's 
tinnitus was related to military noise exposure, ear infection, 
vertigo, or head trauma because there were no complaints of 
tinnitus in service, including at the time of noise exposure or 
on separation evaluation; additionally, there was no evidence of 
service ear infection, vertigo, or head trauma.  An April 2010 VA 
evaluation report from an audiologist agreed with the January 
2010 opinion for the same reasons.  

In sum, the Veteran's accounts of in-service onset of tinnitus 
are deemed not credible as reflected on the then-contemporaneous 
service treatment and pre-separation medical reports; there were 
no complaints or findings of tinnitus or vertigo on service 
separation evaluation in September 1971, no recorded complaints 
of either disability for many years after discharge, and no nexus 
opinion in favor of either claim.  Service connection for 
tinnitus and vertigo is not warranted.

The Board has considered the written statements on file in 
support of the Veteran's service connection claims.  To the 
extent that he has alleged that he has tinnitus and vertigo due 
to service, the Board finds this contention not credible, as the 
objective evidence of record noted above does not substantiate 
his allegations.  The absence of evidence of symptoms for many 
years after service and the nexus opinions against the claims 
discussed above contradict his assertions. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, service 
connection for bilateral hearing loss is not reopened; the appeal 
is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


